I am particularly pleased to present our warmest 
congratulations to the President on the occasion of 
his election to preside over the General Assembly at 
its sixty-eighth session. I am convinced that he will 
spare no effort to strengthen the gains made and to 
firmly establish international peace and security, so 
as to create an international system in which all of 
mankind enjoys well-being, stability and progress. The 
President’s experience and political skills in heading 
his country’s Mission for over a decade are also factors 
that make him a natural leader during this session.

I should also like to praise the efforts of his 
predecessor, Mr. Vuk Jeremi., and commend him for 
his interest in the problems of the African continent and 
his efforts to strengthen the principle of dialogue as an 
effective tool for consultation and the role of the rule of 
law and good governance.

I would also like to thank the Secretary-General, 
Mr. Ban Ki-moon, for his unflagging efforts in the 
service of international peace and security and his 
focus on climate change issues and the fight against 
famine and deadly diseases, as well as on realizing the 
Millennium Development Goals.

Last June, in the important speech that the 
President delivered to the General Assembly on the 
occasion of his election to preside over the sixty-eighth 
session (see A/67/PV.87), he outlined his ambitious 
programme of action, which takes into account the 
participation of women, youth and civil society in 
the post-2015 development agenda, the role of South-
South cooperation, the role of human rights and the 
rule of law, and the role of information technology and 
communication in the proposed development agenda. 
Those are important topics, and we thank him for 
including them.

Over the past two decades — in step with the Human 
Development Report — some developing countries have 
experienced substantial economic change. However, the 
majority of developing countries, especially the least 
developed ones, remain very far from achieving the 
Millennium Development Goals. On the threshold 
of 2015, it behoves us today to implement plans and 
programmes that take into consideration the failures 
of the past and the challenges of the future and to 
effectively prepare the post-2015 development agenda. 

In that regard, we call upon the wealthy countries 
of the world to live up to their promises regarding 
the financing of development programmes in those 
developing countries that have such pressing needs. 



We also call upon those countries to implement an 
appropriate policy, under the supervision of the United 
Nations specialized agencies and in cooperation with 
the international financial institutions, that will be 
based primarily on the following: support for health 
and education systems; debt forgiveness; the transfer 
of the necessary technology; the improvement of 
North-South trade; the removal of customs duties on 
exports from the developing countries, especially the 
least developed countries, to the markets of the North; 
the promotion of South-South cooperation, which will 
probably strengthen economic cooperation between 
group members; the establishment of new international 
mechanisms that will be charged with overseeing 
regional complementarity, strengthening South-South 
relations, as underscored in the aforementioned Human 
Development Report, which will facilitate the sharing 
of know-how, lessons learned and technology transfer 
between those countries.

Under the leadership of the President of the 
Republic, Mr. Mohamed Ould Abdel Aziz, our 
Government is working to improve the standard of 
living of our citizens, despite our limited resources. 
In order to attain that objective, the Government 
has pursued a rigorous educational policy, based on 
compulsory and widespread primary education and the 
strengthening of a modern secondary education with 
free higher education in several different fields. Basic 
schooling is now available in almost all of our villages 
and cities. That was made possible thanks to the 
Government policy of limiting anarchic urbanization 
by merging numerous villages.

With regard to secondary education, all the 
departments throughout the country now have middle 
schools and many have high schools. That has allowed 
the children of people living in remote villages to 
continue their secondary schooling. High schools 
reserved for the most promising students were also 
established to take advantage of their talents and steer 
them towards specializations that meet the needs of the 
labour market. Higher education took a large qualitative 
step forward. A university campus has just been 
completed in Nouakchott. An Islamic studies university 
has been opened in the interior of the country, as well as 
four specialized schools of higher education, including 
the School of Mines, the Polytechnic, the School of 
Agricultural Training and Public Works. The Faculty 
of Medicine has been strengthened and endowed with 
the means necessary to cover the shortfall in medical 
personnel in our country, in addition to the creation 
of four medical schools to train nurses and senior 
technicians.

Health, which goes in line with education, is a major 
challenge for developing countries and the African 
continent in particular. Given that, our Government 
has allocated an important percentage of its budget for 
that vital sector and has created national programmes 
to fight against such deadly diseases as AIDS, malaria 
and tuberculosis. In that connection, we have created 
four new fully equipped hospitals in various parts of 
the country, in addition to 70 primary-care clinics. 
We must also note the construction of a specialized 
oncology hospital, which is considered to be among the 
most sophisticated in the region. The health-care sector 
also works closely with United Nations specialized 
agencies in organizing ongoing vaccination campaigns 
for children under 5 years of age. 

As with most developing countries, our country 
depends on imports of basic goods from the global 
market, which weighs heavily on our balance sheets, 
especially since the prices of such products are subject 
to fluctuations in the world market. Aware of that, our 
Government has pursued an economic and financial 
policy that would alleviate the effects generated from 
outside. Our agricultural sector has therefore been 
able, thanks to the policy, to fulfil 60 per cent of the 
country’s rice needs and 37 per cent of its need for other 
grains. Wheat crops, which were recently introduced, 
have begun to produce. 

In that context, a sugar-cane cultivation project was 
launched to make sugar available locally. Generally, 
our Government has worked tirelessly in all sectors to 
ensure that its citizens can live in dignity. A free-trade 
zone has been created in Nouadhibou — the economic 
capital of the country and the third-largest city in 
population — which will transform the region into an 
important economic centre benefiting the country and 
the region as a whole.

In order to strengthen good governance and the 
fight against corruption, the Inspector General and the 
Court of Auditors have been revitalized since President 
Mohamed Ould Abdel Aziz took office. Significant 
funds in some sectors have been poorly managed, 
but have been reimbursed to the State. Civil servants 
have been made accountable for the poor allocation of 
certain resources. Agreements were reached to end the 
no-bid contract system. The lack of competitive bidding 



has undermined equity among the various economic 
drivers of national and international markets.

Transparency now prevails in the recruitment 
of civil servants — thanks to competitive 
examinations — fostering equality among men and 
women and providing hope to young people. Merit-
based candidate selection is now possible, leading to an 
end to nepotism and favouritism.

The Government’s austerity policy, including its 
reduced administrative budget and increased investment 
budget, has contributed to the self-financing of the 
majority of the country’s development projects. The 
policy has also led to reduced unemployment, which 
now hovers around 10 per cent. The policies have also 
contributed to an increased growth rate, which should 
attain, according to current forecasts, more than 6 per 
cent by the end of the year. We have also been preparing 
for municipal and legislative elections slated for the 
end of the year. That will strengthen good governance 
and allow our citizens to participate in the process of 
defining the country’s future, and setting political and 
economic priorities for our country.

Our foreign policy is solidly based on a concern 
for strengthening good-neighbourly relations and 
non-interference in the internal affairs of States. 
We will work with our Maghreb region — Arab and 
African — with a sense of duty towards international 
relations and issues so as to disseminate a culture of 
peace, encourage dialogue and the resort to wisdom, 
and facilitate the role of diplomacy as a means of 
resolving conflicts and avoiding or ending war.

President Mohamed Ould Abdel Aziz, who has not 
wavered in exerting his utmost efforts, as the Head of 
the African Union Peace and Security Council, to find 
solutions to certain conflicts in the African continent, 
including in Côte d’Ivoire, Libya and Mali. He has 
played a very important role, through his presence at 
subregional and international summits, focusing on 
peace and security around the world. 

For a number of years, the African Sahel region has 
been subjected to all types of cross-border organized 
crime, including drug trafficking, arms trafficking, 
illegal immigration and kidnapping. We reiterate our 
call to the international community to support the 
States of the region in tackling those dangers, which 
have recently threatened the very existence of a States 
Members of the United Nations. That clearly shows 
that the States of the Sahel cannot tackle the scourge 
on their own. 

Based on its sense of duty, the Islamic Republic 
of Mauritania, which has stood by Mali since the 
beginning of the crisis, quickly opened its borders 
to our Malian brothers and sisters who were seeking 
refuge in our territory. We have provided and continue 
to provide shelter for those individuals. Our capital, 
Nouakchott, over many months hosted a series of 
negotiations between the Malian provisional authorities 
and the Azawad groups, which led to the signing of the 
Ougadougou accords, thus facilitating the preparations 
for the presidential elections. We take this opportunity 
to express our sincere congratulations to the people of 
the sister nation of Mali and the hope that the changes 
will lead to a new era of well-being, security and 
progress.

Our country strongly condemns the horrific 
terrorist attack on the Kenyan capital, Nairobi, which 
cost the lives of dozens of individuals.

For more than two years, certain countries of the 
Arab region have experienced instability owing to the 
so-called Arab Spring. Our country, respectful of the 
principle of non-interference in the internal affairs 
of other States, expresses its full solidarity with the 
peoples of those countries. 

With deep concern and worry, we are following the 
most recent developments in the Syrian Arab Republic. 
We invite all stakeholders to refrain from violence 
and any escalation of violence and, instead, to follow 
the logic of dialogue, aimed at finding a peaceful 
solution so as to spare the brotherly Syrian people from 
suffering and tragedy. At the same time, with respect 
to the preservation, territorial integrity and sovereignty 
of the Syrian territory, it is our hope that the mission 
of Mr. Lakhdar Brahimi, Joint Special Representative 
of the United Nations and the League of Arab States 
on the Syrian crisis, will achieve success. It is our firm 
hope that a swift solution can be found that will bring 
an end to the bloodshed, destruction of infrastructure 
and economic devastation in sisterly Syria.

We hope that the people of Egypt, Yemen, Libya and 
Tunisia can quickly conclude their transition periods 
and build democratic institutions that will guarantee 
the rights and dignity of their citizens in an atmosphere 
of well-being and prosperity.

Our country pays close attention to the situation 
in Western Sahara. We reaffirm our support for the 



endeavours of the Secretary-General and his personal 
envoy in their search for a definitive, lasting, fair and 
comprehensive solution that is acceptable to both parties. 
Such a solution would bolster peace and security in the 
region and facilitate the building of a prosperous Arab 
Maghreb that is in step with the legitimate aspirations 
of its people.

The Arab-Israeli conflict is considered a source of 
hostility and a threat to peace and security in a vital 
and critical region of the world. It remains so in spite 
of the legal framework and general conditions for the 
settlement of that dispute that have been established 
over the years by a series of Security Council and 
General Assembly resolutions. Those foundations were 
recently further backed by the Arab Peace Initiative 
based on the land-for-peace principle. In spite of all of 
that, the conflict continues, as it has done for too long.

We welcome resolution 67/19, of 29 November 
2012, whereby the General Assembly granted Palestine 
the status of non-Member observer State in the United 
Nations. We hope that that resolution will mark the 
beginning of a new era that will see justice done for the 
Palestinian people and their rights restored through the 
establishment of their independent and sovereign Sate 
along the 4 June 1967 borders, with East Jerusalem as 
its capital. That would put an end to the suffering of the 
Palestinian people, which dates back to the inception of 
our Organization.

Based on the need to ensure justice, credibility and 
equity in the relations between the two parties to that 
conflict, and out of respect for the relevant resolutions 
and decisions under international law, the international 
community should live up to its historic responsibilities 
with regard to Palestine. We reiterate our condemnation 
of the ongoing blockade against the Gaza Strip, and 
we condemn the massacres perpetrated by the Israeli 
war machine against Palestinian civilians and the 
destruction of their facilities. We welcome efforts, 
most recently by the United States Administration, 
seeking the resumption of negotiations between the two 
parties. We hope that those efforts will contribute to the 
realization of the Palestinian people’s simplest right: 
the establishment of their independent State.

The commitments made by the international 
community through the United Nations will go 
unrealized if the people of the world are unable to fulfil 
their potential for development, especially in developing 
countries, to live lives of dignity and freedom, and to 
enjoy justice and equality — the very lofty principles 
for which our Organization was created. These are the 
only guarantees of our success.

